DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        GARY P. PARADYSZ,
                            Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D17-3705

                             [May 17, 2018]

   Appeal of order denying 3.800 motion from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; William W. Haury, Jr.,
Judge; L.T. Case No. 74-003498CF10A.

  Gary P. Paradysz, DeFuniak Springs, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.